SteveNS, J.,
delivered the opinion of the court.
When the suggestion of error was tiled in this case there was filed simultaneously therewith this motion to modify the judgment of affirmance, heretofore rendered, so as to direct that execution he stayed until the case of W. O. Tatum v. Appellee, pending in the chancery court of Forrest county, should he finally determined, or until appellant shall have been discharged from the attachment and garnishment in the said suit of W. O. Tatum. We have no right to direct in this cause a stay of execution.
*461The affirmance of this case, however, and the overruling of this motion, does not necessarily mean, that appellant, as garnishee in the suit of W. 0. Tatum, could not hold the funds impounded in that suit until final adjudication. Appellant would have a right to pay the fund into the court having jurisdiction of the W. 0. Tatum suit, and thereby receive an. acquittance of the judgment here rendered. The final determination of the present cause simply adjudicates the ultimate liability of appellant. Now that he has been, adjudged to owe ap-pellee the money sued for in the instant case, the application of this fund must he controlled in accordance with the general law in reference to garnishment. Certainly the affirmance of this cause would not relieve appellant of his duty and obligation as garnishee.

Overruled.